                Case 2:19-mj-00258-PAL Document 1 Filed 04/11/19 Page 4 of 4



 1                    UNITED STATES DISTRICT COURT
 2                         DISTRICT OF NEVADA
                                                 -oOo-
 3                                                 )   Case No.: 2:19-mj-0258-PAL
     UNITED STATES OF AMERICA,
                                                   )
 4                                                 )   ORDER FOR ISSUANCE OF
                    Plaintiff,
                                                   )   WRIT OF HABEAS CORPUS
 5                                                 )   AD PROSEQUENDUM FOR
          vs.                                      )   JAMES FRANKLIN JONES
 6                                                 )   (ID#) 0069140
      JAMES FRANKLIN JONES,                        )
                                                   )
 7                  Defendant.                     )
                                                   )
 8

 9        Upon reading the petition of the United States Attorney for the District of Nevada, and

10   good cause appearing therefore,

11                 IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

12   out of this Court, directing the production of the body of the said JAMES FRANKLIN JONES

13   before the United States District Court at Las Vegas, Nevada, on or about April 18, 2019 at the

14   hour of 3:00 p.m. for initial appearance and any further proceedings and from time to time and

15   day to day thereafter until excused by the said Court.

16                 DATED: April 16, 2019

17                                               ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24
                  Case 2:19-mj-00258-PAL Document 1 Filed 04/11/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar N umber 13644
 3   KEVIN SCHIFF
     Assistant United States Attorney
 4   District of Nevada
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 6
     Fax: (702) 388-6418
     kevin.schiff@usdoj.gov
 7

 8   Representing the United States of America

 9
                          UNITED STATES DISTRICT COURT
10                             DISTRICT OF NEVADA
                                                   -oOo-
11

12   UNITED STATES OF AMERICA,                       )   Case No.: 2:19-mj-0258-PAL
                                                     )
13                    Plaintiff,                     )   PETITION FOR WRIT OF HABEAS
                                                     )   CORPUS AD PROSEQUENDUM FOR
                                                     )   JAMES FRANKLIN JONES
14          vs.                                      )   (ID#) 0069140
                                                     )
15   JAMES FRANKLIN JONES,                           )
                                                     )
16                    Defendant.                     )
                                                     )
17                                                   )

18          The petition of the United States Attorney for the District of Nevada respectfully shows

19   that JAMES FRANKLIN JONES is committed by due process of law in the custody of the

20   Warden, Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said

21   JAMES FRANKLIN JONES be temporarily released under a Writ of Habeas Corpus Ad

22   Prosequendum so that the said JAMES FRANKLIN JONES may be present before the United

23   States District Court for the District of Nevada, Las Vegas, Nevada, on April 18, 2019, at the hour

24   of 3:00 p.m., for initial appearance and from time to time and day to day thereafter until excused

     by the said Court.
               Case 2:19-mj-00258-PAL Document 1 Filed 04/11/19 Page 2 of 4



 1

 2          That the presence of the said JAMES FRANKLIN JONES before the United States

 3   District Court on or about April 18, 2019, at the hour of 3:00 p.m., for initial appearance and from

 4   time to time and day to day thereafter until excused by the Court has been ordered by the United

 5   States Magistrate or District Judge for the District of Nevada.

 6          WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad

 7   Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,

 8   Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding

 9   them to produce the said JAMES FRANKLIN JONES before the United States District Court

10   on or about April 18, 2019 at the hour of 3:00 p.m., for initial appearance and from time to time

11   and day to day thereafter, at such times and places as may be ordered and directed by the Court

12   entitled above, to appear before the Court, and when excused by the said Court, to be returned to

13   the custody of the Warden, Clark County Detention Center, Las Vegas, Nevada.

14                  DATED this 11th day of April, 2019

15
                                                   Respectfully submitted,
16
                                                   NICHOLAS A. TRUTANICH
17                                                 United States Attorney

18
                                                   /s/ Kevin Schiff
19                                                 KEVIN SCHIFF
                                                   Assistant United States Attorney
20

21

22

23

24
                                                  2
